Citation Nr: 0126379	
Decision Date: 11/15/01    Archive Date: 11/27/01

DOCKET NO.  96-19 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a temporary total rating under the provisions 
of 38 C.F.R. § 4.29, based on hospitalization from August 3, 
1992, to October 7, 1992.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to November 
1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an August 1993 rating decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1994, the statement of the case was issued in 
December 1994, and a substantive appeal was received in 
January 1995.  The veteran testified at an RO hearing in 
February 1995.  

Although the issue of entitlement to an increased evaluation 
of his service-connected lumbosacral strain was also appealed 
by the veteran, he withdrew that issue from appellate status 
in a July 2001 written communication.  


FINDING OF FACT

The veteran's hospitalization from August 3, 1992, to October 
7, 1992, was not required due to the need for treatment of a 
service-connected disability, nor was treatment for a 
service-connected disability instituted and continued for a 
period in excess of 21 days during this period of 
hospitalization.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
based upon hospital treatment for a service-connected 
disability for the period from August 3, 1992, to October 7, 
1992, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.29 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations and implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new law and regulation in regard to the 
issue decided herein.  The record includes all pertinent VA 
hospital treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.

Furthermore, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a temporary total 
rating due to hospitalization.  The discussions in the rating 
decision and statement of the case have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claims and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCOPREC 16-92 (July 24, 1992).  

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

The veteran contends that he is entitled to a temporary total 
rating pursuant to 38 C.F.R. § 4.29 based on hospitalization 
from August 3, 1992, to October 7, 1992.  He alleges that he 
received treatment for his service-connected lumbosacral 
strain during that hospitalization.  

38 C.F.R. § 4.29 provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29(b) further provides that, notwithstanding that a 
hospital admission was for a disability not connected with 
service, if during such hospitalization, hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment.  Lumbosacral strain is the veteran's sole service-
connected disability.  Service connection has been denied for 
chronic myopathy and mitochondrial myopathy.

In the present case, the VA hospital report indicates that 
the veteran was hospitalized from August 2, 1992, to October 
7, 1992.  The discharge diagnoses were (Axis I) schizophrenia 
and somatization disorder; (Axis II) deferred; and (Axis III) 
myopathy, history of asthma, purified protein derivative 
positive since 09/91, and hypertension.

The hospital report demonstrates that the veteran was 
admitted for evaluation of complaints of decreased sensation 
from T4 to T10 dermatones.  Physical examination was 
significant for complaints of decreased strength at the 
proximal muscles of the upper and lower extremities with 
exaggerated give-way on examination.  The hospital report 
notes that in view of the veteran's negative electromyography 
study and the absence of findings consistent with a sensory 
level deficit, the plan was to discharge the veteran for 
further work-up with the rheumatology clinic.  The veteran 
was notified of the plan to discharge him and complained of 
increased suicidal ideation.  He also complained of a 
psychotic process with auditory and visual hallucinations.  
It was noted that he came with a diagnosis of schizophrenia 
and depression and had been without treatment for seven 
weeks.  The veteran was treated with Haldol and transferred 
to the Brentwood Veterans Affairs Hospital.  

After three days of treatment with Haldol, the veteran 
remained somewhat withdrawn with an episode of affect and 
dissociation.  The veteran also complained of weakness, which 
coincided with the announcement by a roommate and primary 
caretaker that he was moving out.  The veteran's auditory 
hallucinations were reported to involve the voice of his dead 
mother.  The hospital report notes that the veteran was seen 
by a psychologist who opined that the veteran had an acute 
psychotic break most likely due to discontinuation of 
medications.  It was also noted that the veteran was treated 
for hypertension and myopathy during his hospitalization.

It appears from the record that the veteran was originally 
admitted to the hospital for evaluation of complaints of 
decreased sensation from T4 to T10 dermatones.  However, the 
hospital report demonstrates that he was to be released after 
negative testing.  Nevertheless, the veteran remained 
hospitalized because of his reported suicidal ideation and 
acute psychotic state.  The hospital report indicates the 
veteran was also treated for hypertension and myopathy, but 
demonstrates no treatment or complaints relevant to 
lumbosacral strain on admission or during the period of 
hospitalization.  As previously noted, the veteran is not 
service-connected for myopathy.  The evidence is against a 
finding that the veteran's service-connected lumbosacral 
strain required hospital treatment for a period in excess of 
21 days or that during the admission from August 3, 1992, to 
October 7, 1992, hospital treatment for lumbosacral strain 
was instituted and continued for a period in excess of 21 
days.  

Accordingly, the preponderance of the evidence is against the 
veteran's claim for entitlement to a temporary total 
disability rating.  It follows that there is not such a state 
of equipoise of the positive evidence with the negative 
evidence to otherwise permit a favorable determination.  
38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

